DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fellingham (US 2020/0315901) in view of Caretta (US 6,357,502).
In re claim 1, Fellingham teaches a rollator for aiding mobility of a user, the rollator comprising: a left-side frame; a right-side frame coupled to the left-side frame (fig. 1); a seat (62) supported between the left-side and right-side frames; a first handle assembly coupled to the left-side frame; a second handle assembly coupled to the right-side frame; a plurality of wheels supporting the left-side and right-side frames (fig. 1), a first wheel of the plurality of wheels including and a tire disposed about the wheel hub (clear from figs.); and a braking mechanism (78,80) operably coupled to at least one of the first or second handle assemblies (74, 76), wherein the braking mechanism includes a brake pad configured to selectively engage the first wheel to resist movement of the rollator along a surface (par. 48).
Fellingham differs in that it does not explicitly teach a wheel hub having a lateral extension protruding from the wheel hub. Attention is directed to Caretta which teaches wheel hubs having lateral extensions (11) protruding from the wheel hub. It would be obvious to one of ordinary skill in the art to incorporate a wheel hub with extensions in order to provide bead seats for engagement with corresponding beads of a tire and are each arranged according to a conical surface with its apex on the axis of rotation.
In re claim 5, Fellingham teaches a brake handle (74, 75) movably coupled to the first handle assembly: and a flexible elongate element (82, 84) extending between and coupling the brake handle and the brake pad such that an actuation of the brake handle moves the brake pad between a first position. in which the brake pad engages the first wheel, and a second position, in which the brake pad disengages the first wheel (that’s how brakes work).
In re claim 6, Fellingham teaches the flexible elongate element extends through the left-side frame (par. 48).
In re claim 7, Fellingham teaches the brake pad is resiliently biased toward the second position (inherent; that’s how such brakes work, activation is required for brakes to engage a tire).
In re claim 10, Fellingham teaches a folding mechanism interconnecting the left-side and right-side frames, wherein the folding mechanism is configured to transition the rollator between an expanded configuration and a collapsed configuration (fig. 3-4).
In re claim 11, Fellingham teaches the folding mechanism includes a pair of first and second cross bars (86,88) pivotably coupled to one another and each having a first end, and a second end, the second end of the first cross bar being pivotably coupled to the left-side frame and the second end of the second cross bar being pivotably coupled to the right-side frame such that pivoting of the pair of first and second cross bars relative to one another adjusts a width defined between the left-side and right-side frames (fig. 6-7).
In re claim 12, Fellingham teaches the folding mechanism further includes: a first elongated support coupled to the first end of the first cross bar; and a second elongated support coupled to the first end of the second cross bar (108, 110), the first and second elongated supports together being configured to support the seat (64) thereon (fig. 7).
In re claim 13, Fellingham teaches the left-side frame has a tab (100, 102) extending inwardly therefrom configured to support the first elongated support when the folding mechanism is in the expanded configuration, and the right-side frame has a tab (96, 98) extending inwardly therefrom configured to support the second elongated support when the folding mechanism is in the expanded configuration. 
Allowable Subject Matter
Claims 2-4, 8-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the limitations “a wheel hub having a lateral extension; and a tire disposed about the wheel hub, the tire having a lateral extension disposed about the lateral extension of the wheel hub; and a brake pad movably coupled to the left-side frame or the right-side frame and configured to selectively engage an outer peripheral surface of the lateral extension of the tire to resist movement of the rollator along a surface” in combination are neither anticipated by nor obvious over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614